Case 1:17-cv-03273-TWP-DML Document 355-1 Filed 04/30/21 Page 1 of 1 PagelD #: 3239

Dear  Honeoratlle Cle k se fre US.
Napnet Coo = fo Hern Nae
CO LNira,

Pit 7 Dererdart 4 Se  Jan-ve fut4aF
Aermbh atk 760 Gee athifarce o>»

Pp errtiting JSerente CO- LF#e Aallec4Aee
AT G. ee UTERFS p~Carterased
cH 4 ,bdecre! LOT0~ ord ket

Av |e inl VEDA G SULA. LE.

Atl yo, Ll. dae atl acked aa COPN om
the iat Page Ox pte oh aucshow
ZT gy. A lal x<TL¢
St anvo the CUP, Gh rt pen sH

PD pe PD eth. ea eee Bee
AkUdCL] ul Sté ae en enit/oo¢ 7 6=
SL) / Ww UP:

LZ Gm, fhiudtg  ae- Soe elo,

Ces Ce eh ZA
Jar  PYtbet
ISA} — OF
ii ont 4 Ont fF (4
[next Ayr Fore Raye
(Dortgyrmen AL Pit)
